996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.
N. Walter GOINS, Plaintiff-Appellant,v.Dale W. LANG;  Ronald R. Jensen; Halcomm, Inc., a Minnesotacorporation;  KX Acquisition, Limited Partnership, aMinnesota limited partnership and their officers anddirectors, and the signatories, lenders and participants ina November 30, 1988 Letter Agreement of Halcomm;  KTMAAcquisition Corp., a New York corporation;  Red RiverBroadcast Corp., a Minnesota corporation, includingSyndicated Communications, Inc. of Washington, D.C. and itssubsidiary, Syncom Capital Corp.;  Broadcast Capital, Inc.,a Virginia corporation; Defendants-Appellees,Donald R. JOHNSTON;  Larry B. Ricke;  Thomas J. Lallier, Defendants.

No. 92-3717.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 17, 1993.Filed:  June 25, 1993.
Appeal from the United States District Court for the District of Minnesota.
Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
N. Walter Goins appeals the district court's grant of summary judgment in favor of designated appellees.  After a careful review of the record, we agree with the district court's rulings on the questions presented by the appeal.  Accordingly, we affirm on the basis of the district court's opinion.  We also deny Goins motion to supplement the record.